Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


This Office Action is responsive to the applicants’ Amendment filed on June 1, 2022, in which claims are pending.


Response to Amendment

Applicant has amended claims 1, 4, 6-9, 11, 16, and 20-21; claim 19 and 23 is/are cancelled; and claims 1-18, 20-22 and 24 are pending.



Response to Remarks/Arguments

In the Office's effort to compact prosecution, the Applicant and/or Applicant's representative is invited to phone the Examiner for a telephonic interview to further discuss the pending office action and method to advance prosecution.

Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 22 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Examiner notes: instant specification defines module within the context of the invention, a "memory unit" or a "memory module" and the like can be understood to mean for example a volatile memory in the form of random access memory (RAM) or a permanent memory such as a hard disk or a data carrier.  A data carrier is non-limited.
As to applicant's claims 1-7 and 24 which recites a system or device comprising modules to carry out certain steps, the modules as disclosed in the instant specification; the modules are software. Applicant’s specification clearly states in page 3 that a module is software. And the system and device claims is/are implemented as a pure software element. Claims 1-7 and 24 is/are therefore interpreted as software per se and does not fall within any statutory category under § 101. And as to applicant’s computer program product claim 22 to implement the method as claimed in claim 20, wherein recites said program code executable by a processor; the applicant is not actually claiming a processor is coupled to the hardware storage device. The Examiner suggests that a claim drawn to such a module/data carrier that covers both transitory and non-transitory embodiments may be amended to cure/narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation "non-transitory", “computer usable memory” or a similar limitation such as “a processor coupled to a non-transitory processor-readable memory, executing instructions…” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentqv Galleiy, Inc. v. Berkline Corp., 134 F.3d 1473
(Fed. Cir. 1998).




Response to Arguments


Applicant's arguments with respect to claims 1-24 have been considered but are moot in view of the new ground(s) of rejection


Conclusion

The rejections are based upon the broadest reasonable interpretation of the claims. Applicant is advised that the specified citations of the relied upon prior art, in the above rejections, are only representative of the teachings of the prior art, and that any other supportive sections within the entirety of the reference (including any figures, incorporation by references, claims and/or priority documents) is implied as being applied to teach the scope of the claims.

Applicant may not introduce any new matter to the claims or to the specification. For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) 
Applicant's amendment necessitated the new ground(s) of rejection; accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571) 270-5433. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 27493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAZU A MIAH/Primary Examiner, Art Unit 2441